936 F.2d 577
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Robert James HOFFMAN and Alma Jean Hoffman, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee,

1
No. 90-70277.


2
United States Court of Appeals, Ninth Circuit.

Argued and Submitted June 6, 1991.Decided July 2, 1991.

3
Before FLETCHER and CANBY, Circuit Judges, and McNICHOLS,* District Judge.


4
MEMORANDUM**


5
The judgment of the Tax Court is affirmed for the reasons set forth in that court's July 31, 1989 memorandum opinion (57 TCM 1150 (1989)).


6
AFFIRMED.



*
 Robert J. McNichols, Senior District Judge, Eastern District of Washington, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3